Title: To George Washington from Colonel William Malcom, 19 November 1778
From: Malcom, William
To: Washington, George


  
    Sir
    Fort Clinton [N.Y.] November 19th 1778
  
Since my letter with the last weekly Return Nothing Material hath happen’d in the limits of my Command—Our Barracks go on but Slowly for want of Timber, I have not as yet been able to get the Carolina Regimt in Quarters—Colonil Hay was here to day and assures me that he will furnish boards if possible next Week, Suffcient for their barracks & our Stores—I hear that a British Ship of War is Wreck’d on Cape Cod—perhaps your Excellency may think proper to procure Twenty of her lower deck Guns, for this Garrison. I have the Honor to be with much Respect Your Excellencys most obedt and very Hble Servant

  W. Malcom

